DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Response to Arguments

Applicant's submission filed 03/16/2021 has been fully considered.  Applicant’s arguments regarding the 102 rejection of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3, 7, 8, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the limitations of “selecting one or a plurality of lymphatic routes”, “determining an injection site of a visualization agent”, and “diagnosing a lymphatic disease”, which are written so generally that they read on an individual performing the steps mentally.  This judicial exception is not integrated into a practical application because the other steps of injecting any visualization agent into at least one of four sites on the human lower limb, and visualizing the injected visualization agent, are conventional steps for visualizing a lymphatic system, and are recited generally to not add meaningful limitation to the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the steps of injecting any visualization agent into at least one of four sites on the human lower limb, and visualizing the injected visualization agent, are performed in order to gather data, so these steps are ancillary to the overall mental processing focus of the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 7, 8, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (of record; 2011 Arch. Phys. Med. Rehabil. 92: 756-764; “Tan”).
This rejection is maintained for the reasons set forth below.
Tan teaches a method of evaluating lymphatic contractile function after manual lymphatic drainage in a human patient, wherein the method comprises: intradermally administering indocyanine green (ICG) (applicant’s visualization agent) in bilateral arms or legs of the patient; visualizing the administered ICG by collecting NIR fluorescence images of the whole limbs (encompasses all lymphatic routes evaluated) (Abstract; Tables 1 and 2; and p 758).  The maximum number of injections was 6 on each arm and 8 in each leg (reads on applicant’s selecting and determining injection sites): 2 injections are made on the dorsum of the hand, 2 of the medial forearm, and 2 on the lateral forearm when arms are imaged; and when legs are imaged, 2 injections are made in the dorsum of the foot (applicant’s 7-10 of Fig. 1), 2 of the medial ankle (applicant’s 1 of Fig. 1), 1 on the heel (applicant’s 18 of Fig. 1), 2 on the calf, and 1 on the thigh (p 758, left col; and Fig. 1).  Lymph velocities and periods between lymphatic propulsion events are computed from the fluorescence images (Abstract; and Figs. 1-5).  In healthy subjects, well-defined channels actively propel and drain lymph into the regional nodal basins; in subjects with lymphedema (LE), the lymphatic structure of symptomatic limbs typically shows capillary networks, tortuous vessels, or extravascular lymphatic fluid leakage, and dermal back flow (applicant’s reflow) (applicant’s diagnosing lymphatic disease based on evaluation of lymphatic routes) (p 760; and p 761, left col).

Applicant argues that Tan fails to evaluate which lymphatic route the injected ICG goes through.  


Allowable Subject Matter

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art Tan does not teach lower limb injection sites 14 or 16 in Fig. 1, and the prior art provides no rationale to incorporate such injection sites in addition to other injection sites during the method of Tan.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer Lamberski/Primary Examiner, Art Unit 1618